Citation Nr: 0632995	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  03-07 568	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

On August 9, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it must be 
dismissed.

In a rating decision dated in April 2002, the RO denied the 
veteran's claim for entitlement to a disability rating in 
excess of 30 percent for his service connected PTSD.  The 
veteran filed a notice of disagreement as to that rating 
decision in June 2002, a statement of the case was issued in 
June 2002, and the veteran perfected his appeal in January 
2003.  

In a statement from the veteran, dated August 9, 2006, the 
veteran stated "I withdraw my claim to have my PTSD 
reevaluated and accept the 30% rating".  This statement 
constitutes a written withdrawal of the substantive appeal 
with regard to that matter.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review that claim, and it must therefore be 
dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

The appeal as to entitlement to a disability rating in excess 
of 30 percent for service-connected PTSD is dismissed.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


